In extending the 
Holy See’s congratulations to Mr. Sam Kutesa on his 
election to the presidency of the General Assembly 
at its sixty-ninth session, I wish to convey the cordial 
greetings of His Holiness Pope Francis to him and to all 
participating delegations. He assures the President of his 
closeness and prayers for the Assembly’s work during 
this session with the hope that it will be carried out in 
an atmosphere of productive collaboration, working for 
a more fraternal and united world by identifying ways 
to resolve the serious problems that beset the whole 
human family today.

In continuity with his predecessors, Pope Francis 
recently reiterated the Holy See’s esteem and 

appreciation for the United Nations as an indispensable 
means of building an authentic family of peoples. The 
Holy See values the efforts of this institution to ensure 
world peace, respect for human dignity, the protection 
of persons, especially the poorest and most vulnerable, 
and harmonious economic and social development.

Although mindful of the human person’s gifts and 
abilities, Pope Francis observes that today there is the 
danger of widespread indifference. To the extent that 
indifference concerns the field of politics, it also affects 
economic and social sectors, since an important part 
of humanity does not share in the benefits of progress 
and is in fact relegated to the status of second-class 
citizens. At times, such apathy is synonymous with 
irresponsibility.

I also recall the words of His Holiness to the 
Secretary-General at the beginning of August: “It is with 
a heavy and anguished heart that I have been following 
the dramatic events in northern Iraq”. He was thinking 
of the tears, the suffering and the heartfelt cries of 
despair of Christians and other religious minorities of 
that beloved land. In that same letter the Pope renewed 
his urgent appeal to the international community to 
take action to end the humanitarian tragedy now under 
way. He further encouraged all the competent organs 
of the United Nations, in particular those responsible 
for security, peace, humanitarian law and assistance to 
refugees, to continue their efforts in accordance with 
the Preamble and relevant Articles of the Charter of the 
United Nations.

Today, I am compelled to repeat the heartfelt appeal 
of His Holiness and to propose to the General Assembly 
and to the other competent organs of the United Nations 
that they deepen their understanding of the difficult 
and complex time in which we are now living.

With the dramatic situation in northern Iraq 
and some parts of Syria, we are seeing a totally new 
phenomenon — the existence of a terrorist organization 
that threatens all States, vowing to dissolve them 
and to replace them with a pseudo-religious world 
government. Unfortunately, as the Holy Father recently 
said, even today there are those who would presume to 
wield power by coercing consciences and taking lives, 
persecuting and murdering in the name of God. Those 
actions bring injury to entire ethnic groups, populations 
and ancient cultures. It must be remembered that 
such violence is borne out of a disregard for God and 
falsifies religion itself, since religion aims instead at 
reconciling men and women with God, at illuminating 
and purifying consciences and at making it clear that 
each human being is the image of the Creator.

In a world of global communications, that new 
phenomenon has found followers in numerous places 
and has succeeded in attracting from around the 
world young people who are often disillusioned by 
widespread indifference and a dearth of values in 
wealthier societies. That challenge, in all its tragic 
aspects, should compel the international community 
to promote a unified response, based on solid juridical 
criteria and a collective willingness to cooperate for the 
common good.

To that end, the Holy See considers it useful to focus 
attention on two major areas. The first is to address 
the cultural and political origins of contemporary 
challenges, acknowledging the need for innovative 
strategies to confront those international problems in 
which cultural factors play a fundamental role. The 
second area for consideration is further study of the 
effectiveness of international law today, namely, its 
successful implementation by those mechanisms used 
by the United Nations to prevent war, stop aggressors, 
protect populations and help victims.

Following the attacks of 9/11, when the world woke 
up to the reality of a new form of terrorism, some media 
and think tanks oversimplified the tragic moment by 
interpreting all subsequent and problematic situations 
in terms of a clash of civilizations. That view ignored 
long-standing and profound experiences of good 
relations between cultures, ethnic groups and religions 
and interpreted other complex situations through that 
lens, situations such as the Middle East question and 
civil conflicts occurring elsewhere.

What, then, are the paths open to us?

First and foremost, there is the path of promoting 
dialogue and understanding among cultures, which is 
implicit in the Preamble and Article 1 of the Charter of 
the United Nations. That path must become an ever more 
explicit objective of the international community and of 
Governments if we are truly committed to peace in the 
world. The natural growth and enrichment of culture 
is the fruit of all components of civil society working 
together. International organizations and States have 
the task of promoting and supporting, in a decisive 
way and with the necessary financial means, those 
initiatives and movements that promote dialogue and 
understanding among cultures, religions and peoples. 

Peace, after all, is not the fruit of a balance of powers, 
but rather the result of justice at every level and, most 
importantly, is the shared responsibility of individuals, 
civil institutions and Governments.

And yet, we do not face the challenges of terrorism 
and violence with cultural openness alone. The 
important path of international law is also available 
to us. The situation today requires a more incisive 
understanding of international law, with particular 
attention to the responsibility to protect. One of the 
characteristics of the recent terrorist phenomenon is 
that it disregards the existence of the State and, in fact, 
the entire international order. Terrorism aims not only 
to bring change to Governments, to damage economic 
structures or simply to commit common crimes, it 
seeks also to directly control areas within one or more 
States and to impose its own laws, which are distinct 
and opposed to those of the sovereign State. It also 
undermines and rejects all existing juridical systems, 
in an attempt to impose dominion over consciences and 
complete control over persons.

The global nature of this phenomenon, which 
knows no borders, is precisely why the framework of 
international law offers the only viable way of dealing 
with this urgent challenge. This reality requires a 
renewed United Nations that undertakes to foster and 
preserve peace.

Given that the new forms of terrorism are 
transnational, they no longer fall under the competence 
of the security forces of any one State. The territories 
of several States are involved. Therefore, the combined 
forces of a number of nations will be required to 
guarantee the defence of unarmed citizens. Since 
there is no juridical norm justifying unilateral policing 
actions beyond one’s own borders, there is no doubt that 
that area of competence lies with the Security Council.

My delegation wishes to recall that it is both licit and 
urgent to stop aggression through multilateral action 
and a proportionate use of force. As the representative 
body of a worldwide religious community that embraces 
different nations, cultures and ethnicities, the Holy See 
earnestly hopes that the international community will 
assume responsibility in considering the best means to 
stop all aggression and prevent the perpetration of new 
and even graver injustices.

It is paramount that there be a unity of action for 
the common good, while avoiding the crossfire of 
vetoes. As His Holiness wrote to the Secretary-General 
on 9 August,

“the most basic understanding of human dignity 
compels the international community, particularly 
through the norms and mechanisms of international 
law, to do all that it can to stop and to prevent 
further systematic violence against ethnic and 
religious minorities”.
While the concept of the responsibility to protect is 
implicit in the constitutional principles of the Charter of 
the United Nations and of humanitarian law, it does not 
specifically favour a recourse to arms; it asserts, rather, 
the responsibility of the entire international community, 
in a spirit of solidarity, to confront heinous crimes such 
as genocide, ethnic cleansing and religiously motivated 
persecution. Today, I cannot fail to mention the many 
Christians and ethnic minorities who in recent months 
have endured atrocious persecution and suffering in 
Iraq and Syria.

In its resolution 68/6, the General Assembly 
decided that it would at the present session discuss the 
post-2015 development agenda, which would then be 
formally adopted at its seventieth session, in September 
2015. The President aptly chose the main theme of the 
present session to be “Delivering on and implementing 
a transformative post-2015 development agenda”. In 
a communication to the recent meeting of the Chief 
Executives of the agencies, funds and programmes of 
the United Nations, His Holiness requested that future 
objectives for sustainable development be formulated

“with generosity and courage, so that they can have 
a real impact on the structural causes of poverty and 
hunger, attain more substantial results in protecting 
the environment, ensure dignified and productive 
labour for all and provide appropriate protection 
for the family, which is an essential element 
in sustainable human and social development. 
Specifically, this involves challenging all forms of 
injustice and resisting the economy of exclusion, 
the throwaway culture and the culture of death”.
In that regard, the Holy See welcomes the 
17 sustainable development goals proposed by the 
Open Working Group of the General Assembly on 
Sustainable Development Goals, which seek to address 
the structural causes of poverty by promoting dignified 
labour for everyone. Equally, the Holy See appreciates 
that the goals and targets do not, for the most part, 
echo wealthy populations’ fears regarding population 

growth in poorer countries. It also welcomes the fact 
that the goals and targets do not impose on poorer States 
lifestyles that are typically associated with advanced 
economies and which tend to show a disregard for 
human dignity.

As stated earlier, the responsibility to protect is 
relevant to cases of extreme aggressions against human 
rights and cases of serious contempt of humanitarian 
law or grave natural catastrophes. In a similar way, 
there is a need to make legal provision for protecting 
people against other forms of aggression that are less 
evident but just as serious and real. For example, a 
financial system governed only by speculation and the 
maximization of profits, or one in which individual 
persons are regarded as disposable items in a culture of 
waste, could be tantamount, in certain circumstances, to 
an offence against human dignity. It follows, therefore, 
that the United Nations and its Member States have an 
urgent and grave responsibility for the poor and the 
excluded, mindful always that social and economic 
justice is an essential condition for peace.


Each day of the sixty-ninth session of the General 
Assembly, and indeed of its next four sessions, until 
November 2018, will bear the sad and painful memory 
of the futile and inhumane tragedy of the First World 
War — a senseless slaughter, as Pope Benedict XV 
referred to it, with its millions of victims and untold 
destruction. Marking the centenary of the start of the 
conflict, His Holiness Pope Francis expressed his 
desire that

“the mistakes of the past are not repeated, that the 
lessons of history are acknowledged, and that the 
cause of peace may always prevail through patient 
and courageous dialogue”.
In making my own the sentiments of the Holy 
Father, I fervently hope that they may be shared by all 
present here. I offer to all members of the Assembly my 
best wishes in their work. I trust that this session will 
spare no effort to put to an end the clamour of weapons 
that marks existing conflicts and that it will continue 
to foster the development of the entire human race, in 
particular the poorest among us.
